674-/5
                                 ELECTRONIC RECORD




COA#       02-14-00156-CR                         OFFENSE:        21.11


           Reginald Fritz Bell v. The State of
STYLE:     Texas                                  COUNTY:         Tarrant

COA DISPOSITION:       AFFIRM                     TRIAL COURT:    371st District Court



DATE: 04/16/2015                    Publish: NO   TC CASE #:      1319218D




                         IN THE COURT OF CRIMINAL APPEALS


         Reginald Fritz Bell v The State of
STYLE:   Texas                                                             4ii*-/r
           PRO SE                      Petition        CCA Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                    DATE:

         ^^2/i^                                        JUDGE:

DATE:      /t>l/^/&>!f                                 SIGNED:                           PC:

JUDGE:      F\fr\ UAA^2>^                              PUBLISH:                          DNP:




                                                                                         MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:




                                                                             ELECTRONIC RECORD